Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s most recent amendment includes incorporating previously allowable subject matter. Previously cited references neither in combination or individually appear to teach the most recent amendments. 
Claim 1 now requires A video projector comprising: a processor; a memory storing executable instructions that, when executed by the processor, causes the processor to perform as: an initial level setter receiving a video signal of a plurality of colors, and outputting an initial display signal acquired by performing, for each of the colors, a predetermined luminance level setting on the video signal; a level adjuster performing, for each of the colors, level adjusting on the initial display signal and outputting the signal as a display signal; a projection display performing projection display, based on the display signal; and an image capturer capturing a projection video projected by the projection display; wherein the processor further performs as: a projection histogram calculator calculating, for each of the colors, a projection histogram representing luminance distribution of the projection video captured by the image capture, and 2AMENDMENT UNDER 37 C.F.R. § 1.1 1 1Attorney Docket No.: Q275348 Appln. No.: 16/969,349 wherein the level adjuster performs the level adjusting, based on the projection histogram, the level adjuster performs level adjusting for shifting a black level to a high luminance side when there is a first non-display area with a frequency less than a first threshold on a black level side of the projection histogram.
Claim 9 requires A video display method comprising: receiving a video signal of a plurality of colors; outputting an initial display signal acquired by performing, for each of the colors, a predetermined luminance level setting on the video signal; performing, for each of the colors, level adjusting on the initial display signal and outputting the signal as a display signal; displaying a projection video, based on the display signal; capturing the projection video; calculating, for each of the colors, a projection histogram representing luminance distribution of the projection video; performing the level adjusting, based on the projection histogram; and performing level adjusting for shifting a black level to a high luminance side when there is a non-display area with a frequency less than a first threshold on a black level side of the projection histogram.
Claim 10 requires A recording medium recording a video display program that causes a computer to execute:  receiving a video signal of a plurality of colors;  outputting an initial display signal acquired by performing, for each of the colors, a predetermined luminance level setting on the video signal; 5AMENDMENT UNDER 37 C.F.R. § 1.1 1 1Attorney Docket No.: Q275348 Appln. No.: 16/969,349  performing, for each of the colors, level adjusting on the initial display signal and outputting the signal as a display signal;  displaying a projection video to a video projector, based on the display signal;  receiving a video signal in which the projection video is captured;  calculating, for each of the colors, a projection histogram representing luminance distribution of the projection video; and  performing the level adjusting, based on the projection histogram; and performing level adjusting for shifting a black level to a high luminance side when there is a non-display area with a frequency less than a first threshold on a black level side of the projection histogram.
Dependent claims are allowed for similar reasons.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625